Title: From James Madison to Henry Lee, 15 April 1792
From: Madison, James
To: Lee, Henry


My Dear sirPhiladelphia April 15th 1792
I have already acquainted you with the nominations of the President for General Officers. They have all been confirmed by the Senate except Wilkinson who I am told will be tomorrow. The Commander in chief it is said went through the Senate rather against the bristles. The appointment is well relished of course by some, but does not escape already considerable criticism. I am glad to find by your letter of the 4th which did not come to hand till yesterday that your inclinations & your anticipations so well coincided as they related to yourself. With respect to mine, the latter are as little disappointed by the event as yours, though that is not the case as to the former. The disappointment however would be more regreted, if your present station were less important, and particularly to our own country at the present moment.
Your remarks on the augmented duties are solid & weighty, but they will not prevail against the aversion to other taxes, and the collateral views to be answered by duties on imported manufactures. The worst is that many of the new duties are made permanent, for which an advantage is taken of the pretexts blended with the original cause.
You will see by the Paper republished from New York that the scene there is become more & more gloomy. The[re] are reports which make it much worse. Speculating & Banking are as much execrated in that City, as they were idolized a few weeks ago. The language will probably soon become general. Several failures have taken place here, notwithstanding the incessant & elaborate efforts to parry such a catastrophe as New York exhibits. It is thought however that an earthquake though much slighter will be inevitable within the present Month. The train of circumstances which has led to these evils are obvious—and reflections must soon force themselves on the public mind, from which it has hitherto been diverted by a fallacious prosperity, and uncontradicted declamation in the gazette.
You know already that the President has exerted his power of checking the unconstitutional career of Congress. The judges have also called the attention of the Pu[b]lic to Legislative fallibility, by pronouncing a law providing for Invalid Pensioners, unconstitutional & void—perhaps they may be wrong in the exertion of their power—but such an evidence of its existence gives inquietude to those who do not wish congress to be controuled or doubted whilst its proceedings correspond with their views. I suspect also that the inquietude is increased by the relation of such a power to the Bank Law, in the Public contemplation, if not in their own.
Nothing done since my last on the farther assumption or the Rept. on the Public debt. Yrs Most affly.
Js Madison jr
